ON REHEARING. Hill, C. J. i. Counsel have pressed upon the court the decision in Fletcher v. Pool, 20 Ark. 100, and suggest that probably the learned judge who wrote the opinion in Chism v. Price, 54 Ark. 251, which is quoted and followed in the opinion of the court in this case, did not have his attention called to Fletcher v. Pool, and that it was not intended to overrule Fletcher v. Pool by that decisión. While the language used by Mr. Justice Compton in Fletcher v. Pool and that used by Mr. Justice HemiNGWay in Chism v. Price may not be reconcilable in every particular, when applied to the facts decided in each case there is no necessary conflict in the two decisions, and this court, in following the later decision of Chism v. Price, is not intending to overrule Fletcher v. Pool. Fletcher v. Pool was dealing with conflicting purchases, one from the Government and one from the State after the Swamp Band Grant to the State. It was contended that the act of General Assembly of January 11, 1851, was in itself a confirmation by the State of sales made or to be made by the United States of swamp lands. The court held that such was not the .case; that the purpose of the act was to look after the general interest, of the State, and to endeavor to obtain a valuable consideration for her lands which the United States sold to purchasers. It was further held that the purchaser from the United States, while not directly benefited by said act, could indirectly benefit from it in "this way: if no private rights derived from the State attached in the meantime, the receipt by the State of the indemnity would be treated as a sale by the State to the United States, and the title thus acquired by the United States would inure to the benefit of the purchaser, and in that way he would obtain a good title. In Chism v. Price it was held that this act did not invest the General Government with general power to sell the State’s swamp lands, but, in view of the certainty that the Government would unwittingly, in the ordinary course of business, dispose of tracts belonging to the State, the act authorized the commissioners to demand from the Government the price of the land so disposed of, and consented to accept the price in, lieu of the land, rather than disturb titles thus acquired. The decision in one case applies to conflicting asserted rights where the Government and the State each sell the same tract; the decision in the other refers to sales by the Government which the State has recognized by providing for an indemnity in lieu of the lands, or excepting lands so sold by the Government from its own grants and conveyances, or in other ways not necessary to consider now. The lands conveyed to the railroad company under the act of 1861 were not conveyed pursuant to an outright sale by the State, as those considered in Fletcher v. Pool, but were sold for stock in the railway company under limitations expressed in the act. In the first place, the lands had to be confirmed to the State before they were conveyed. The act of Congress of .1857 expressly excepted from the confirmation to the State all lands sold by the Government. In the second place, the land had to be patented before deed was to be issued. In the third place, there was to be excepted from the conveyance of such confirmed and patented swamp lands all lands to which there were valid conflicting claims. Counsel argues on the other branch of the case that this applies to claims in existence at the time of the passage of the act. That is doubtless true; and the court believes it is also true of claims arising after the passage of the act, and before the consummation of the sale to the railway company. In view of the fact that the Legislature in 1851 provided for accepting indemnity in lieu of the lands sold by the Government, and of the Government excepting from its confirmation lands sold by it, it is manifest that the act of 1861 intended to except from the lands to be sold the railway company all such lands as those in question where settlers had .acquired Government titles, and did not intend to set up title in the railway company in opposition to the settlers. Under the policy bf providing in advance against such conflicts, the act of 1851 enabled the two governments to settle many such conflicts without disturbing the titles of the settlers. . When this is not avoided, and two titles are brought in direct antagonism, like in Fletcher v. Pool, the prior title prevails. 2. Counsel elaborate and amplify their argument on the other branch of the case; but as no new questions are brought into the discussion, no useful purpose would be served in giving further expression to the court’s view of the act in question. The arguments and authorities presented have been carefully considered, and the court is satisfied that it reached a correct conclusion. The motion for rehearing is denied.